DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 11/30/21 have been entered.  The amendments have overcome the previously presented 112(b) rejections in the Office Action dated 6/17/21. 

Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. The previously cited prior art was Holder (US 20150275643 A1). 
Applicant argues that the newly recited limitation is not taught by the prior art. The examiner respectfully maintains that under a broad, but reasonable, understanding of Holder, the recited signal generator does “cause the downhole device to perforate the metal wellbore casing from outside the metal wellbore casing to inside the wellbore casing” (as recited in e.g. claim 1 and similarly in method claim 11). Specifically Holder discusses that the signal generator is used to “indicate that electronics module 49 should carry out its programming. In one embodiment, the stimulation tool's electronic module will initiate ignition of the propellant in chamber 10 once the plug 55” (Para 0038). As discussed in e.g. Para 0026, “the burst discs will be selected to rupture at or below a peak pressure produced when the propellant is ignited.” In other words, the signal generator results in the ignition of the propellant which cases the casing’s burst discs to open. This results in a perforation/opening in the casing, as required by the claim. The examiner respectfully maintains that structural and/or functional details have not been recited to differentiate from this broad but reasonable interpretation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-13, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder (US 20150275643 A1).

Regarding claim 1, Holder teaches an untethered downhole tool assembly, comprising: 
a housing (Fig 3A, plug 55 has a housing/exterior surface); and 
a signal generator (Fig 8A, induction coils/hand-shake sensor 136) located on or in the housing (Fig 8A, Para 0040, “Plug 55 will include […] induction coils 136”, the location in or on the housing recited all possibilities of the induction coils being included with the plug), the signal generator capable of transmitting a passive or active signal to a downhole device (Para 0040, “the induction coils 136 which may be used to transfer power to any electronics (or electrically powered components) embedded within the tubular string tool.” Specifically, Para 0038, the downhole tool includes at least propellant device 10) located on an outside of a metal wellbore casing as the signal generator travels through an inside of the metal wellbore casing (Para 0041, “the transfer of power across the induction coils will be viewed as a handshake signal between the plug 55 and the propellant tool”; Fig 3A, the hand shake sensor of the metal tubular 3, as suggested at least by cross-hatching, is located on the exterior of the tubular 3 and separate from the plug 55.) to cause the downhole device to perforate the metal wellbore casing from outside the metal wellbore casing to inside the wellbore casing (Para 0038, Fig 3A, “the stimulation tool's electronic module will initiate ignition of the propellant in chamber 10 once the plug 55 has been seated.” Para 0026, “the burst discs will be selected to rupture at or below a peak pressure produced when the propellant is ignited.” As seen in Fig 3A, the rupturing of the bust disc portions of the casing will result on the external perforator perforating/creating an opening at discs 30 into the case. See also Para 0034 regarding the embodiments of Fig 2 and Fig 3A, “the FIG. 2 embodiment apply equally to the FIG. 3A”).  

Regarding claim 2, Holder further teaches wherein the passive signal is a passive magnetic signal, passive acoustic signal, passive vibration signal, or a passive radiation signal through the metal wellbore casing (Fig 8A, Para 0040 induction coil 136 operates by generating a magnetic field and is used to communicate power to the electronics of the tubular string tool and this communicates its magnetic signal through the metal wellbore casing. This is considered a passive magnetic signal in that it does not contain embedded instructions for operating, merely passive power signals to operate).  

Regarding claim 3, Holder further teaches a power source located within the housing (Fig 8A, power supply 138), and further wherein the active signal is an active wireless signal (Para 0040, the induction coil 136 generates a magnetic field/signal. This is wireless. Per applicant’s specification, Para 0042, a generic magnetic signal is discussed as being an example of the active signal envisioned by application), and further wherein the signal generator is a powered transmitter capable of transmitting the active wireless signal through the metal wellbore casing (Para 0040, “induction coils 136 which may be used to transfer power to any electronics (or electrically powered components) embedded within the tubular string tool.”).  

Regarding claim 5, Holder further teaches a radially deployable packer element coupled to the housing, the radially deployable packer element movable from a radially retracted state to a radially deployed state (Fig 3A, seen in additional detail in Fig 4A, “the plug 55 includes […] expandable seal 57”).  

Regarding claim 6, Holder further teaches wherein the radially deployable packer element is movable from the radially retracted state to the radially deployed state upon receiving one or more signals from the downhole device located on the outside of the metal wellbore casing (Para 0038, “When plug 55 seats in the appropriate latch profile, the plug's electronics may carry out various programming, such as setting expanding seal 57”; “When plug 55 detects (e.g., reads, decodes, and initiates a command) the appropriate marker 45, the latch key 59 is activated by being locked in an extended position such that plug 55 seats in the next latch profile it encounters”. In other words, the plug receives a signal from, marker 45 which causes the latch to actuate and seat and subsequently expand the seal 57. The examiner notes that the claim does not preclude the possibility of an intermediate step prior to receiving the signal).  

Regarding claim 7, Holder further teaches one or more slip elements coupled to the housing (Fig 4A, Para 0038 latch key 59).  
Regarding claim 10, Holder further teaches wherein the housing comprises a dissolvable or degradable material (Para 0056, “FIGS. 10 to 12 illustrate more details of intelligent plug 55 […] the body of plug 55 may be formed of a dissolvable material”).  

Regarding claim 11, Holder teaches a method for operating a well system, comprising: 
positioning a downhole device in a subterranean formation along an outer surface of a metal wellbore casing (Fig 3, downhole device 10, 48, and 49 is on the exterior of metal tubular 3, which is metallic at least as shown by the cross hatching. Para 0023, “tubular segment 3 may be conventional well casing”); 
deploying an untethered downhole tool assembly (Fig 3A, plug 55) downhole within an inside of the metal wellbore casing (Fig 3A, plug 55 is within the tubular 3), the untethered downhole tool assembly including; 
a housing (Fig 3A, plug 55 has a housing/exterior surface); and 
a signal generator (Fig 8A, induction coils/hand-shake sensor 136) located on or in the housing (Fig 8A, Para 0040, “Plug 55 will include […] induction coils 136”, the location in or on the housing recited all possibilities of the induction coils being included with the plug); and
transmitting a passive or active signal to the downhole device (Para 0040, “the induction coils 136 which may be used to transfer power to any electronics (or electrically powered components) embedded within the tubular string tool.”) located along the outer surface of the metal wellbore casing using the signal generator, as the untethered downhole tool assembly approaches the downhole device (Para 0041, “the transfer of power across the induction coils will be viewed as a handshake signal between the plug 55 and the propellant tool”; Fig 3A, the hand shake sensor 48 of the metal tubular 3, as suggested at least by cross-hatching, is located on the exterior of the tubular 3 and separate from the plug 55.), the passive or active signal cause the downhole device to perforate the metal wellbore casing from outside the metal wellbore casing to inside the wellbore casing (Para 0038, Fig 3A, “the stimulation tool's electronic module [activated via the signal] will initiate ignition of the propellant in chamber 10 once the plug 55 has been seated.” Para 0026, “the burst discs will be selected to rupture at or below a peak pressure produced when the propellant is ignited.” As seen in Fig 3A, the rupturing of the bust disc portions of the casing will result on the external perforator perforating/creating an opening at discs 30 into the case. See also Para 0034 regarding the embodiments of Fig 2 and Fig 3A, “the FIG. 2 embodiment apply equally to the FIG. 3A”).  

Regarding claim 12, Holder further teaches wherein transmitting a passive or active signal includes transmitting a passive magnetic signal, passive acoustic signal, passive vibration signal, or a passive radiation signal through the metal wellbore casing (Fig 8A, Para 0040 induction coil 136 operates by generating a magnetic field and is used to communicate power to the electronics of the tubular string tool and this communicates its magnetic signal through the metal wellbore casing. This is considered a passive magnetic signal in that it does not contain embedded instructions for operating, merely passive power signals to operate).  

Regarding claim 13, Holder further teaches a power source located within the housing (Fig 8A, power supply 138), and further wherein transmitting a passive or active signal includes transmitting an active wireless signal through the metal wellbore casing (Para 0040, “induction coils 136 which may be used to transfer power to any electronics (or electrically powered components) embedded within the tubular string tool.”).  

Regarding claim 16, Holder further teaches a radially deployable packer element coupled to the housing, and further including moving the radially deployable packer element from a radially retracted state to a radially deployed state upon receiving one or more signals from the downhole device located on the outside of the wellbore casing (Para 0038, “When plug 55 seats in the appropriate latch profile, the plug's electronics may carry out various programming, such as setting expanding seal 57”; “When plug 55 detects (e.g., reads, decodes, and initiates a command) the appropriate marker 45, the latch key 59 is activated by being locked in an extended position such that plug 55 seats in the next latch profile it encounters”. In other words, the plug receives a signal from, marker 45 which causes the latch to actuate and seat and subsequently expand the seal 57. The examiner notes that the claim does not preclude the possibility of an intermediate step prior to receiving the signal).  

Regarding claim 17, Holder further teaches wherein the untethered downhole tool assembly further includes one or more slip elements coupled to the housing (Fig 4A, Para 0038 latch key 59).  

Regarding claim 20, Holder further teaches wherein the housing comprises a dissolvable or degradable material (Para 0056, “FIGS. 10 to 12 illustrate more details of intelligent plug 55 […] the body of plug 55 may be formed of a dissolvable material”), and further including dissolving or degrading the housing after transmitting the passive or active signal to the downhole device located along the outer surface of the metal wellbore casing (Para 0024, “detonation of the propellant ruptures the internal pocket(s) and brings the dissolving agent into contact with the polymer”; Para 0038, “hand-shake sensor 48 will confirm the presence of plug 55 and indicate that electronics module 49 should carry out its programming. In one embodiment, the stimulation tool's electronic module will initiate ignition of the propellant in chamber 10 once the plug 55 has been seated”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 20150275643 A1), in view of Kyle (US 20130264051 A1).

Regarding claim 4, Holder is not explicit on wherein the powered transmitter is adapted to embed instructions for the downhole device on the active wireless signal.  
	Kyle teaches wherein the powered transmitter is adapted to embed instructions for the downhole device on the active wireless signal (Para 0064, the magnetic field generated by the downhole plug 38 in addition to generate power may be used “to transmit data, information, commands, etc.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Holder by having the powered transmitter be adapted to embed instructions for the downhole device on the active wireless signal as disclosed by Kyle because it would allow for the deployed untethered device to provide commands which be required to implement a different set of instructions other than that which may be pre-programmed into the downhole device.  

Regarding claim 14, Holder is silent on wherein the active wireless signal has instructions for the downhole device embedded therein.  
Kyle teaches wherein the active wireless signal has instructions for the downhole device embedded therein (Para 0064, the magnetic field generated by the downhole plug 38 in addition to generate power may be used “to transmit data, information, commands, etc.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Holder by having the active wireless signal have instructions for the downhole device embedded therein as disclosed by Kyle because it would allow for the deployed untethered device to provide commands which be required to implement a different set of instructions other than that which may be pre-programmed into the downhole device.  

Regarding claim 15, Holder as modified further teaches wherein the downhole device is a downhole perforating device (Holder, Para 0038, propellant chamber 38; Para 0002, propellant is used to fracture/break into the formation. The examiner acknowledges the broad, but reasonable, interpretation and notes that the particulars of this perforating device have not been recited to differentiate from this broad interpretation e.g. the presence of a plurality of shape charges, etc.), and further wherein the instructions are triggering instructions (Kyle, Para 0064, the signals/field emitted are commands sent to the tool. These commands broadly constitute “triggering instruction”. The examiner notes that no functional particulars have been recited to define the nature of these triggering instructions and differentiating from generic commands from the modified plug 55 of Holder).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676